IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                 NOS. WR-92,710-01 & 92,710-02


                  EX PARTE DEMARCUSE LARON JACKSON , Applicant


              ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
         CAUSE NOS. 1302243-A & 1302127-A IN THE 232ND DISTRICT COURT
                            FROM HARRIS COUNTY


         Per curiam. KEEL, J., not participating.

                                             ORDER

         Applicant was convicted of aggravated assault against a public servant and aggravated assault

with a deadly weapon and sentenced to ten years’ imprisonment on each cause. The Applicant did

not file a direct appeal. Applicant filed these applications for writs of habeas corpus in the county

of conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends that he has been arrested on new charges and is being held on a parole

pre-revocation or “blue” warrant although he has discharged these sentences. Applicant has alleged

facts that, if true, might entitle him to relief. Ex parte Spann, 132 S.W.3d 390 (Tex. Crim. App.

2004). Accordingly, the record should be developed. The trial court is the appropriate forum for
                                                                                                       2

findings of fact. TEX . CODE CRIM . PROC. art. 11.07, § 3(d). The trial court shall order the Texas

Department of Criminal Justice’s Office of the General Counsel to obtain a response from a person

with knowledge of relevant facts. In developing the record, the trial court may use any means set

out in Article 11.07, § 3(d). If the trial court elects to hold a hearing, it shall determine whether

Applicant is indigent. If Applicant is indigent and wants to be represented by counsel, the trial court

shall appoint counsel to represent him at the hearing. See TEX . CODE CRIM . PROC. art. 26.04. If

counsel is appointed or retained, the trial court shall immediately notify this Court of counsel’s

name.

        The response shall state whether Applicant is being held pursuant to a parole revocation

warrant, and if so, the date upon which that warrant was issued and executed. The response shall

state whether Applicant has been advised of his rights in the revocation process, whether he has

requested or waived a preliminary hearing and whether he has been afforded a preliminary hearing.

If Applicant is also being held on new charges, the response shall state whether Applicant has been

indicted on those charges, and if so, when the indictment was returned. The trial court may make

any other findings and conclusions that it deems appropriate in response to Applicant’s claims.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.
                       3

Filed: June 16, 2021
Do not publish